Citation Nr: 1753177	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  09-31 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1966 to October 1970.  He died on October [REDACTED], 1999.  The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2010, the appellant testified at a hearing before a Veterans Law Judge (VLJ) who has since recused herself from the case.  A transcript of the proceeding is of record.  In an August 2015 letter, the Board notified the appellant of her right to provide testimony before a VLJ who will decide her claim and requested she indicate a desire to provide such testimony or waive such right.  See 38 U.S.C.A. § 7107(c) (West 2004); 38 C.F.R. § 20.707 (2017).  The appellant, in September 2015, indicated that she wished to waive the right to a new hearing.  As such, the Board will proceed with the adjudication of her claim.

The Board granted reopening of the claim in September 2010 based on new and material evidence, and then remanded the issue on the merits for further development.  In August 2013, the Board denied the claim for service connection for the cause of the Veteran's death.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court affirmed in part, and vacated in part, the Board's decision denying the claim on appeal, and remanded the case to the Board for further adjudication consistent with its Memorandum Decision.

This matter was most recently before the Board in September 2015, wherein the appellant's claim was remanded for additional development and due process considerations.  A supplemental statement of the case was most recently issue in September 2017.  The case was returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's death certificate showed he died in October 1999 of an immediate cause of death of cancer of the kidney with metastasis.

2.  The Veteran did not have exposure to Agent Orange.
.

CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As this appeal concerns a claim for service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the appellant.  These letters satisfied the requirements of Hupp by notifying the appellant of the evidence and information to substantiate her claim for service connection for the cause of the Veteran's death on the basis of a service-connected disorder and on the basis of a disorder that is not yet service-connected.  The letters also informed her of her and VA's respective duties for obtaining evidence.  

The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist an appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the appellant's own statements in support of her claim.  

The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  

Here, no medical opinion was obtained responsive to the claim for service connection of the Veteran's death.  An opinion was not required regarding the claim for service connection for the cause of the Veteran's death, as the weight of the evidence demonstrates that there was no related disease or injury during service.  As will be explained below, the sole remaining question on appeal is whether the Veteran had confirmed exposure to Agent Orange during his period of active service.  In light of the Court's Memorandum Decision, and in the absence of confirmed exposure to Agent Orange, there is no need to determine whether his kidney cancer is related to the Veteran's active service.  For these reasons, a remand to obtain a medical opinion is not required with respect to the claim for service connection for the cause of the Veteran's death.  

Service Connection for Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2016). 

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2016).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2016). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2016).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  As will be discussed below, the evidence reflects that the Veteran has been exposed to Agent Orange.  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

The appellant is seeking service connection for cause of the Veteran's death.  Prior to discussing the appeal at hand, the Board notes that, in the December 2014 Memorandum Decision, the Court affirmed the Board's September 2013 finding that there is no competent evidence indicating that the Veteran's kidney cancer was related to service for reasons other than his alleged exposure to herbicides and that the appellant is not entitled to benefit from the presumption authorized by 38 C.F.R. § 3.307.  In this regard, the Board's August 2013 decision found that the Veteran did not service in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone in an area in which herbicides were applied.  

However, the Court vacated the remainder of the Board's decision, finding that the RO failed to execute the Board's September 2010 remand instruction to verify the Veteran's reported exposure to herbicides.  In this regard, the appellant and her representative have alternatively argued that the Veteran was exposed to Agent Orange pursuant to his duties in Korea, and/or when he was stationed at Ft. Meade in Maryland. 

Accordingly, the Board's adjudication will center on whether the Veteran had confirmed herbicide exposure during active service.  As will be discussed below, the absence of confirmation of exposure to Agent Orange renders the remainder of the appellant's claim essentially moot.  There is no need to determine whether the Veteran's death due to transitional cell carcinoma of the kidney is related to his active service in the absence of confirmed Agent Orange exposure.   

To this point, the Board notes that the Memorandum Decision stated that the appellant must demonstrate that the Veteran was actually exposed to herbicides during his active service.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (holding that, even though the veteran did not serve in Vietnam, he remains "free to pursue his claim that he was actually exposed to herbicides while" on active service); Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

Nevertheless, the Court directed the Board to determine whether the Veteran traveled into potentially contaminated regions during his service in Korea and/or whether the Veteran served in a unit presumed to have been exposed to herbicides and to investigate whether he was actually exposed to herbicides.  Indeed, the Court stated that the "sole purpose" of the remand was to allow the Board to determine whether the Veteran was actually exposed to herbicides during his active service.  The Court indicated that the Board failed to secure the Veteran's service personnel records through official channels in an effort to determine whether the Veteran served in a unit recognized as being exposed to Agent Orange, and did not make any effort to obtain verification of such exposure through official channels per M21-1MR, Part IV, Subpart ii, 2.C.10.o.

The appellant and her representative contend that the Veteran was exposed to Agent Orange while serving in Korea; as noted earlier, the Veteran did not have service in the demilitarized zone or in a unit which was known to have been exposed to Agent Orange.  In response to the Memorandum Decision, the Board obtained information from the Defense Personnel Records Information Retrieval System (DPRIS) in an effort to determine whether the Veteran had Agent Orange exposure during his service in Korea.  DPRIS stated that they reviewed the unit history submitted by the 4th Support Company (4th Sup Co), which documents that the 4th Sup Co was assigned to the 4th United States Army Missile Command and stationed at Camp Page Korea.  The unit history indicates that the mission of the 4th Sup Co was to procure, store and issue Class I (rations), Class II (expendables), Class III (fuel/oil), Class IV (construction materials), and Class V (ammunition).  DPRIS also reviewed the 1966 and 1967 chronologies submitted by the Eighth United States Army, the higher headquarters of the 4th United States Army Missile Command.  However, the unit history and chronologies do not document the use, storage, spraying or transporting of herbicides.  In addition, neither the unit history nor the chronology reflects any specific duties performed by the members of the 4th Sup Co along the Demilitarized Zone (DMZ) while in Korea.  Thus, there is no evidence to support the claim that the Veteran was exposed to Agent Orange during his service in Korea.

The appellant and her representative also contend that the Veteran was exposed to Agent Orange while serving at Fort Meade, Maryland.  However, there is no evidence to support the appellant's assertion that Agent Orange was used at Fort Meade during the time that the Veteran was stationed there or that the Veteran was otherwise exposed to Agent Orange while stationed at Fort Meade, Maryland.  The Board notes that the Joint Services Records Research Center (JSRRC), in April 2017, obtained information from the Department of Defense (DoD) as to locations outside Vietnam and the Korean DMZ where Agent Orange was used, tested, or stored; this list does not contain names of individuals involved with Agent Orange.  The JSRRC report noted that routine base maintenance activities with commercial herbicides are also not included, as commercial herbicides do not fall under the regulations governing Agent Orange exposure at 38 CFR § 3.307(a)(6)(i).  

The JSRRC report indicates that DoD documents show that several tests of tactical herbicides, including Agent Orange, occurred at a remote forested location of several acres at Fort Meade, Maryland during 1963-64, away from military base personnel; testing was conducted under the direction of Fort Detrick personnel.  DoD reports reflect that there was no other use, testing, or storage of Agent Orange at Fort Meade, and that scientific evidence shows that Agent Orange is destroyed by sunlight within days after application in an open environment.  The JSRRC report indicated that the Veteran would need to provide some evidence of being involved with the testing or that he was near the remote test site during the time period when testing occurred in order for VA to acknowledge any potential exposure.  As the Veteran did not enter service until 1966 and was not stationed at Fort Meade until 1968, there is no evidence to support the claim that the Veteran was exposed to Agent Orange at Fort Meade, Maryland.  

In short, the Veteran's service personnel records do not reflect that the Veteran was stationed in an area where Agent Orange was utilized.  Additionally, DPRIS and JSRRC searches can provide no evidence to support the appellant's claim that the Veteran was exposed to Agent Orange in Korea or while stationed at Fort Meade, Maryland.  Therefore, entitlement to service connection for the cause of death remains denied.

The Board reiterates that a medical opinion or further adjudication is not warranted in the absence of verification of exposure to Agent Orange.  The preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


